Citation Nr: 0019756	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for left 
thigh gunshot wound residuals with Muscle Group XV injury, 
currently evaluated as 30 percent disabling.

2. Entitlement to special monthly pension for aid and 
attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1941 to May 
1945.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1999.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in July 1998 by the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant's gunshot wound to Muscle Group XV is 
manifested by a well-healed entrance wound scar, 
approximately 4 cm. in length, a well-healed exit wound 
scar in the left gluteal area approximately 2 cm. in 
diameter, slight atrophy of the left thigh, "very tiny" 
metallic bodies within the soft-tissue of the upper thigh, 
good muscle strength and normal deep tendon reflexes.

2. The appellant is nearly blind and his disabilities combine 
to render him unable to care for his daily personal needs 
or to protect himself from the hazards and dangers 
incident to his daily environment without the assistance 
of others.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 30 
percent for residuals of a gunshot wound, Muscle Group XV, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5315 
(1999).

2. The criteria for an award of special monthly pension based 
on the need for regular aid and attendance are met.  
38 U.S.C.A. §§ 1502(b), 1521(d) and 5107(a) (West 1991); 
38 C.F.R. §§ 3.23, 3.351(b), (c), and 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for an 
increased disability evaluation for residuals of a gunshot 
wound, Muscle Group XV and for a special monthly pension 
based upon the need for aid and attendance or housebound 
benefits are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).

I.  Increased Disability Evaluation for Residuals of a 
Gunshot Wound

Review of the record reveals that service connection for 
residuals of a gunshot wound, left thigh, Muscle Group XV was 
granted by the RO in June 1946, and a 30 percent disability 
evaluation was assigned effective from May 30th, 1945.  The 
30 percent evaluation has been carried forward to the present 
appeal.

The appellant's residuals of a gunshot wound to the left 
thigh, Muscle Group XV are currently evaluated pursuant to 
Diagnostic Code 5315, as a severe muscle injury to Muscle 
Group XV which involves the adduction of the hip, flexion of 
the hip, flexion of the knee, the mesial thigh group, 
adductor longus, adductor brevis, adductor magnus and 
gracilis.  The 30 percent disability evaluation is the 
maximum rating available pursuant to Code 5315 and review of 
the Schedule for Rating Disabilities reveals no other Code 
which would contemplate Muscle Group XV impairment.  
Accordingly, entitlement to an increased evaluation on a 
schedular basis is not available in the absence of additional 
pathology which would allow for evaluation pursuant to an 
alternate Code.  In this regard, the Board notes that on VA 
examination in November 1999, the examiner provided the 
following opinion:

There is some difficulty in fully 
evaluating this veteran because of his 
past stroke, but I must add that I do not 
believe that there was any evidence that 
the bullet that penetrated his thigh was 
deep enough to involve muscles deeper 
than the gluteus maximus and the gluteus 
medius, as the muscles deeper to this are 
closely involved with nerves involving 
the innervation of the posterior thigh 
and calf muscles as well as the sciatic 
nerve.  There were more than one careful 
neurologic evaluations that I reviewed in 
his military records showing that the 
neurologic examination was entirely 
normal.

Furthermore, the arteries in this area 
were not damaged.  In addition to this, 
this man's gait is quite normal despite 
the fact that he does indeed have 
degenerative arthritis of the lumbar 
spine as well as elsewhere and 
furthermore, he is further handicapped by 
the presence of peripheral vascular 
disease giving him the claudication that 
he complains of.

As noted, the war wounds are well healed.  
...  Finally, I must add that the 
limitations of his activities are really 
now related to his degenerative arthritis 
of his spine which is well established by 
various x-rays and magnetic resonance 
imaging scans of the spine, and are 
further limited by his peripheral 
vascular disease.  ...

In view of the above findings, the Board concludes that the 
appellant's gunshot wound residuals to the left thigh, Muscle 
Group XV, are limited to the Muscle Group XV and there is no 
basis within the competent evidence of record to evaluate 
this disability under an alternate Code.

However, pursuant to 38 C.F.R. § 3.321(b)(1) (1999), in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.  In 
this regard, the Board finds that the schedular evaluation in 
this case is not inadequate.

As discussed above, the medical evidence reflects that the 
appellant's left thigh disability is manifested by subjective 
complaints of increased pain and limitation of function with 
slight muscle atrophy, "very tiny" metallic bodies within 
the soft-tissue of the upper thigh, good muscle strength and 
normal deep tendon reflexes which by application of the 
benefit of doubt doctrine are deemed to be commensurate with 
a severe disability of the muscles.  See 38 C.F.R. § 4.56(4) 
(1999).  In view of these findings and in the absence of 
evidence of extraordinary symptoms related to the gunshot 
wound, the undersigned concludes that the record does not 
suggest, based upon the clinical reports, that the appellant 
has an "exceptional or unusual" left thigh disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his left thigh disability.  In addition, 
there is no recent record of significant or regular 
outpatient treatment for this disability.  With respect to 
employment, the appellant is 80 years old and has been 
retired for many years. 

In view of the above, the Board concludes that the record 
does not establish that the appellant's service-connected 
left thigh disability has interfered with his employability 
beyond that which is contemplated by the currently assigned 
30 percent evaluation.  As such, it cannot be concluded that 
the overall disability picture presented by the evidence in 
the claims folder reflects "marked interference" in 
employment.  Accordingly, in the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, referral of this claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular rating is not in 
order.  

II.  Special Monthly Pension

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 1991).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (1999).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1999).

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a).  In such a case, 
the veteran must show that he is disabled and in need of 
regular aid and attendance in carrying out the functions of 
his everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  "Bedridden" means that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (1999).

Upon careful review of the evidence of record, the Board 
notes that there is no doubt that the veteran is severely 
disabled as a result of his various disabilities, which 
include but are not limited to macular degeneration, coronary 
artery disease, cerebrovascular disease with recurrent 
transient ischemic attacks, smokers bronchitis, low back 
syndrome with osteopenia, residuals of a gunshot wound with 
muscle damage, left thigh, and psychoneurosis, mixed.  While 
the regulatory standard for eligibility for additional 
pension based on the need for the aid and attendance of 
another person is rigorous, the Board concludes that 
entitlement to special monthly pension is warranted.  In 
reaching this conclusion, the Board places particular 
emphasis upon the findings noted on the VA Aid and Attendance 
examination conducted in June 1998.  

On that examination, the VA examiner indicated that while the 
appellant was noted to be able to perform most of his 
personal toilet and household movements by himself, he 
essentially had to be aided because of his macular 
degeneration.  It was further noted that he was limited in 
his ability to walk due to injuries to his hips and that he 
needed help from the daily hazards of being in the house or 
out of the house because of his lack of vision and his 
physical disabilities involving his back, brain and heart.  
The examiner commented that the appellant needs an attendant.  
He noted that the appellant had severe macular degeneration 
and was legally blind.  He concluded that the appellant's 
physical impairment is essentially at the 9/10 level because 
of his vision and his limb impairment and his lumbosacral 
impairment. 

When viewed in light of the remaining evidence of record, the 
undersigned concludes that while the appellant is essentially 
blind, and as such should meet the criteria for a special 
monthly pension, it is the visual impairment coupled with his 
multiple significant physical disabilities including coronary 
artery disease, cerebrovascular disease with recurrent 
transient ischemic attacks, smokers bronchitis, low back 
syndrome with osteopenia, residuals of a gunshot wound with 
muscle damage, left thigh, and the mixed psychoneurosis which 
combine to render the appellant unable to substantially 
perform the basic functions of self-care without assistance 
and cause him to be helpless and unable to protect himself 
from the hazards incident to his daily environment.

Based upon the foregoing, and in the absence of any 
additional competent evidence to the contrary, the Board 
concludes that the appellant does require care and/or 
assistance on a regular basis with the activities of daily 
living or to protect himself from hazards or dangers incident 
to his daily environment.  Accordingly, the evidence is in 
favor of the claim for special monthly pension by reason of 
the appellant being in need of regular aid and attendance. 





	(CONTINUED ON NEXT PAGE)




ORDER

A disability evaluation in excess of 30 percent for residuals 
of a gunshot wound, left thigh is denied.

Special monthly pension based upon the need for regular aid 
and attendance is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

